DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's claim set filed 5/22/2020 remains under consideration. Claims 1-9 and 16 remain pending, of which claims 1-5, 7-9 and 16 are being considered on their merits. Claim 6 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method of obtaining TSCM cells, and the species of the expression pattern recited in claim 7 in the reply filed on 2/14/2019 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Healey et al (U.S. PGPUB 2012/0269832) in view of Gattinoni et al (2011, Nature Medicine, 17(10): 1290-1297; of record in IDS filed 10/17/2016) and ten Brink et al (2010, Cancer Immunol Immunother, 59:1185–1195).
Healey teaches co-stimulation is typically necessary for a T cell to produce sufficient cytokine levels that induce clonal expansion. One characteristic of dendritic cells (DCs) which makes them potent antigen presenting cells is that they are rich in co-stimulatory molecules of the immune response which activate the molecule CD28 on T lymphocytes. In return, T-helper cells express CD40L, which ligates CD40 on DCs. These mutual interactions between DCs and T-cells leads to `maturation` of the former, and the development of effector function in the latter. (See paragraph [0004]).
Regarding claim 1, Healey teaches preparing DCs by collecting PBMCs for human patients and first phenotypically maturing DC and then electroporating said mature DCs with CD40L mRNA, resulting PME-CD40L processed mature DC (see paragraphs [0145], [0266], and [0272]). Regarding claim 1, Healey teaches the generated DCs and PBMCs were then co-cultured (see paragraph [0284]). Healey teaches this method of using PME-CD40L processed mature DC results in better T-cell responses than methods using only the CD40L base process (see Figure 13 for example). Healey teaches that these PME-CD40L processed mature DC have enhanced immunostimulatory properties and increased IL-12 secretion (see abstract). Regarding claim 1, Healey teaches the CD40L DCs increase the frequency of NKT-cells in PBMC cultures, and, the expansion of NKT-cells in the PBMC cultures provides an amplification loop, probably achieved by NKT-cell derived `help`, that can support primary CD8 CTL development (see paragraph [0298]); this characteristic reads on an example of memory phenotype. Regarding claims 2-5, Healey teaches the cells PME-CD40L DCs are loaded with and RNA encoded antigen from with HIV or cancer cells for use for T cell–based vaccines (see paragraphs [0202], [0314] and [0318]).  Regarding claim 9, any of the culture components read on “pharmaceutically acceptable carrier”.
	Healey does not teach enriching for TSCM cells (claims 1 and 8) or the expression pattern of the TSCM cells (claims 7-8).
Regarding claims 1 and 7-8, Gattinoni teaches describes a memory T cell population, termed TSCM cells, found in peripheral blood mononuclear cells (PBMCs) that are CD45RA+, CD27+, CD28+, IFN-γ+, and TNF-α+ and teaches selecting and enriching cells based on CD45RA+, CD27+ and CD28+ expression (see abstract and Figures 1 and 2). Regarding claim 1, Gattinoni teaches including PBMCs provides a source of human cytokines and co-stimulatory molecules for TSCM cells (see col. 2 on page 1294). Regarding claims 1-5, Gattinoni teaches TSCM cells have considerable implications for the design of T cell–based vaccines to target intracellular pathogens and cancer (see col. 1 on page 1296). Regarding claim 9, any of the culture components read on “pharmaceutically acceptable carrier”.
Regarding claim 1, ten Brinke teaches that mature DCs that produce IL-12 can stimulate populations of T cells, including CD45RA+, CD27+, CD28+ naïve T cells (see abstract, col. 1 on page 1189 and Figure 3a).
It would have been obvious to combine Healey with Gattinoni ten Brinke to enrich TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture. A person of ordinary skill in the art would have had a reasonable expectation of success in enriching TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture because Gattinoni establishes that TSCM cells are found in this population and that they can be enriched based on their expression of CD45RA, CD27 and CD28. Additionally, Healey teaches that the PME-CD40L processed mature DC have enhanced immunostimulatory properties and increased IL-12 secretion, and ten Brink establishes that mature DCs that produce IL-12 can stimulate populations of T cells, including CD45RA+, CD27+, CD28+ naïve T cells. The skilled artisan would have been motivated to enrich TSCM cells that are CD45RA+, CD27+ and CD28+ form the DC/PBMC co-culture because Healey highlights co-stimulation is typically necessary for a T cell to produce sufficient cytokine levels that induce clonal expansion and Gattinoni establishes the usefulness of TSCM cells while ten Brink establishes that mature DC cells expressing IL-12 can stimulate T cells with Gattinoni’s taught expression pattern.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant again points to the prior filed Declaration by DeBendette, an inventor on the instant application, filed on 2/1/2021. Applicant highlights that there are major differences in NKT cells and TSCM cells, and concludes that there is no motivation to use Healey’s method to produce TSCM cells since all of the T cells of interest in the Healey publication are not identical to claimed TSCM cells. While applicant is correct that Healey does not specifically isolate the same T cells as claimed, applicant is reminded that both the Gattinoni and ten Brinke references teach TSCM cells, or cells with the expression pattern of TSCM cells, are one of several types of T cell within the broader T cell population. Healey is not only stimulating NKT cells. Furthermore, Healey teaches that their PME-CD40L processed mature DC have enhanced immunostimulatory properties and increased IL-12 secretion, and the ten Brinke reference highlights that IL-12 secreting mature DCs stimulate naïve T cells with the expression pattern of TSCM cells. Therefore there is both motivation and a reasonable expectation of success to use Healey’s PME-CD40L IL-12 secreting mature DCs to simulate TSCM cells.
Applicant again points to the prior filed Declaration by DeBendette, and alleges that at the time of filing, it was thought that DC cells only stimulated more mature T cells, and not the TSCM cells of the claimed method. Applicant concludes that they first discovered that DC cells can stimulate TSCM cells. As an initial matter it is noted that the claimed method only requires that the TSCM cell number is increased by any amount during the method, and the cited prior art establishes that TSCM cells are known to proliferate (see for example Gattinoni’s abstract). Importantly, contrary to the applicant’s assertion, the ten Brinke reference highlights that IL-12 secreting mature DCs stimulate naïve T cells with the expression pattern of TSCM cells. This teaching of ten Brinke further supports what is already taught by Healey that mature DCs can stimulate T cell populations. Therefore this argument is not persuasive.
Applicant again points to the prior filed Declaration by DeBendette, and alleges that while Gattinoni teaches that PBMC can stimulate TSCM cells, that there is no motivation select specifically DCs. Applicant points to an attached publication by Nair, and alleges that because DCs are a small portion of PBMC that a skilled artisan would not attribute the effects of PBMCs to DCs. However, again, it is the Healey and ten Brinke references that are relied upon for the teaching of the stimulatory effects of DCs, and the Gattinoni reference was relied upon to supplement the teachings of the primary reference Healey. As both the Healey and the ten Brinke references recognize that DCs can provide needed sources of stimulation of T cells, and are useful for co-culture, this argument is persuasive. 
Applicant highlights a portion of the ten Brink discussion wherein ten Brink highlights their results of enriching for CD45RA-, CD27+, CD28+, not the CD45RA+, CD27+, CD28+ as claimed and as highlighted in the rejection. However, although ten Brink focus’ on other populations of T cells, such as the CD45RA-, CD27+, CD28+, ones highlighted by applicant, the rejection above was over the teaching in Figure 3a of CD45RA+, CD27+, CD28+ naïve T cells. For applicant’s convenience the Figure is reproduced below. 

    PNG
    media_image1.png
    396
    754
    media_image1.png
    Greyscale
 
While the top row (MART-1 TM+) display the expression pattern highlighted by applicant, the bottom row (MART-1 TM-) display the expression pattern highlighted in the rejection. The portion of the text highlighted in the rejection also states that this expression pattern is the expression pattern of naïve T cells, which the art establishes are TSCM cells. Specifically, the portion of the text of ten Brink cited in the rejection states that the MART-1 negative fraction “cells are, besides CD45RA−CCR7−CD27+CD28+ (EM1), mainly CD45RA+CCR7+CD27+CD28+ (naïve) and few CD45RA−CCR7−CD27−CD28− (EM3) (Fig. 3a).” Furthermore, as discussed in the above rejection, the Gattinoni reference was relied upon for teaching TSCM cells that are CD45RA+, CD27+, CD28+, IFN-γ+, and TNF-α+ and for teaching of selecting and enriching cells based on CD45RA+, CD27+ and CD28+ expression. Therefore this argument is not persuasive.
It is noted that applicant highlights in their arguments that along with teaching DCs made by PME-CD40L, Healey also teaches DCs made by the “CD40L base process”. As stated in the rejection and as stated in previous replies, Healey discloses throughout the application that PME-CD40L DCs are superior to DCs matured using either the traditional cytokine cocktail maturation method or the CD40L base process. 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653